In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-20-00013-CV
        ___________________________

IN THE INTEREST OF M.H. AND C.H., CHILDREN




     On Appeal from the 231st District Court
             Tarrant County, Texas
         Trial Court No. 231-527816-13


       Before Birdwell, Kerr, and Bassel, JJ.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      A.H., the father of two children, appeals from a trial court’s order terminating

his parental rights and awarding permanent managing conservatorship of both

children to the Department of Family and Protective Services.1 See Tex. Fam. Code

Ann. § 161.001(b)(1)(D), (E), (O), (b)(2). We affirm.

      Father’s appointed appellate counsel has filed a brief in which he asserts that

Father’s appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct.
1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.––Fort Worth

2003, no pet.) (holding that Anders procedures apply in parental-rights termination

cases). The brief meets Anders’s requirements by presenting a professional evaluation

of the record and demonstrating why there are no arguable grounds to be advanced

on appeal. Although provided with the opportunity to obtain a copy of the appellate

record and file a pro se response, Father has not done so. The Department of Family

and Protective Services has declined to file a response.

      In assessing the correctness of a compliant Anders brief’s conclusion that an

appeal from a judgment terminating parental rights is frivolous, we must

independently examine the appellate record to determine if any arguable grounds for


      1
       The trial court originally terminated Father’s rights along with the children’s
mother’s in a September 2018 judgment, which only Father appealed. See In re M.H.,
No. 02-18-00329-CV, 2019 WL 1284912, at *1 (Tex. App.––Fort Worth Mar. 21,
2019, no pet.) (mem. op.). We reversed that judgment as to Father and remanded the
case to the trial court for a new trial at which Father was to be afforded appointed
counsel. See id. at *2–3. This appeal is from the judgment after that new trial.

                                           2
appeal exist. In re C.J., No. 02-18-00219-CV, 2018 WL 4496240, at *1 (Tex. App.––

Fort Worth Sept. 20, 2018, no pet.) (mem. op.); see also Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.––

Fort Worth 1995, no pet.). We also consider the Anders brief itself and any pro se

response. In re K.M., No. 02-18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.––

Fort Worth July 5, 2018, pet. denied) (mem. op.); see In re Schulman, 252 S.W.3d 403,

408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed counsel’s brief and the appellate record. Finding no

reversible error, we agree with counsel that this appeal is without merit. See Bledsoe v.

State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850

(Tex. App.––Dallas 2009, pet. denied). Therefore, we affirm the trial court’s order

terminating Father’s parental rights to M.H. and C.H.

      Counsel did not file a motion to withdraw, and the record does not show good

cause for withdrawal independent from counsel’s conclusion that the appeal is

frivolous. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (order); In re C.J., 501
S.W.3d 254, 255 (Tex. App.––Fort Worth 2016, pets. denied). Accordingly, counsel

remains appointed in this appeal through proceedings in the supreme court unless

otherwise relieved from his duties for good cause in accordance with Family Code

Section 107.016(3)(C). P.M., 520 S.W.3d at 27.

                                                      Per Curiam

Delivered: April 30, 2020

                                           3